Citation Nr: 1447710	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for residuals of strep throat.

5.  Entitlement to service connection for residuals of right knee cyst.

6.  Entitlement to service connection for hernia.

7.  Entitlement to service connection for residuals of left foot fracture.

8.  Entitlement to service connection for residuals of right foot fracture.

9.  Entitlement to service connection for a respiratory disorder, to include pneumonia, asthma, bronchitis, and chronic obstructive pulmonary disease.

10.  Entitlement to service connection for a bilateral hearing loss disability.

11.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and from January 1973 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, the appellant's representative indicated that he wished to withdraw his appeal of the denial of the claim of entitlement to service connection for hypertension.  See Hearing Transcript at 2.  As an appeal may be withdrawn on the record by the Veteran's authorized representative at a hearing at any time before the Board promulgates a decision, the claim for entitlement to service connection for hypertension is deemed withdrawn. 38 C.F.R. §§ 20.202, 20.204 (2014).

The issues of entitlement to service connection for diabetes, residuals of strep throat, residuals of right knee cyst, a hernia, residuals of a left foot fracture, residuals of a right foot fracture, a respiratory disorder, a bilateral hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's feet are presumed to have been in sound condition at service entry.

2.  Clear and unmistakable evidence does not reflect that pes planus preexisted service.

3.  The evidence is at least evenly balanced as to whether the Veteran's bilateral pes planus is related to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to the Veteran's feet has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2014)

2.  With reasonable doubt resolved in favor of the Veteran, bilateral pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry.  38 U.S.C.A. § 1111.  When a condition is not noted upon entry into service, VA may rebut the presumption of soundness by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  Id.  The United States Court of Appeals for Veterans Claims (Court) has, however, recently emphasized that the presumption is not for application unless there is evidence that the disorder for which service connection is being claimed arose in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  This predicate condition has been met in this case.  No defects of the feet were noted on the August 1962 entrance examination, however, the July 1965 separation examination report indicated that the feet were abnormal, with second degree pes planus with slight eversion.  The Veteran's feet are thus presumed to have been sound when he entered service in 1962.

There is no clear and unmistakable evidence that pes planus preexisted service.  The only medical opinion on this question is that of the June 2009 VA examiner, who, noting that there was significant trauma during service that would be likely to change the architecture of the Veteran's feet, concluded, "[H]e as likely as not had flat feet when he went into service."  Given that only clear and unmistakable evidence of preexistence can satisfy the first prong for rebutting the presumption of soundness, the opinion that pes planus "as likely as not" preexisted service does not meet this standard.  The presumption of soundness has therefore not been rebutted.  The only remaining question is whether the Veteran's pes planus was incurred in service.  See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (in cases where the presumption of soundness cannot be rebutted, the claim is one based on service incurrence).

There is no medical opinion on this question.  The June 2009 VA examiner was not clear as to whether there is a current diagnosis of pes planus, but a June 2014 Oregon Medical Group treatment note contains a definitive diagnosis of moderate pes planus.  Moreover, the Veteran has indicated that he had pes planus in and since service and is competent to do so.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran's statements along with the indication of pes planus on the July1965 separation examination show that it is at least as likely as not that his pes planus was incurred in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for pes planus is warranted.


ORDER

The claim for entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The June 2009 VA general examination report indicated that the Veteran had been unemployed and receiving Social Security Administration disability benefits since 2006.  Given that the records relating to the Social Security Administration's determination are potentially relevant to the claims remaining on appeal, a remand to obtain these records is warranted.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, the audiologist who conducted the June 2009 VA examination indicated that he reviewed the service treatment records, but only the records from the Veteran's first period of service, with the Army, were available, while the service treatment records from the second period of service, with the Navy, were not available and were not reviewed.  As noted by the Veteran's representative during the Board hearing, there are audiometric findings from the second period of service that show a threshold shift and could be relevant to a determination as to the etiology of the Veteran's hearing loss and tinnitus.  An addendum opinion that considers the service treatment records from the second period of service must therefore be obtained.

Accordingly, the claims of entitlement to service connection for diabetes, residuals of strep throat, residuals of right knee cyst, a hernia, residuals of a left foot fracture, residuals of a right foot fracture, a respiratory disorder, a bilateral hearing loss disability, and tinnitus are REMANDED for the following action:

1.  Obtain all records relating to the disability determination of the Social Security administration with regard to the Veteran's employability.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Request an addendum opinion from the audiologist who conducted the June 2009 VA audiological examination.  If unavailable, the opinion should be requested from a different audiologist.

The claims file, including the service treatment records from the second period of service, must be sent to the audiologist for review.  The examiner must be provided full access to the appellant's Virtual VA and VBMS files.

The audiologist must indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability and tinnitus are related to in-service noise exposure.  The service treatment records from the Veteran's second period of service, in the Navy from January 1973 to January 1977, should be specifically addressed.
 
A complete rationale should accompany any opinion provided.

3.  The AOJ must ensure that the addendum opinion is in complete compliance with the directives of this remand.  The AOJ must ensure that the audiologist has documented his/her consideration of all relevant Virtual VA and VBMS records as well as the physical claims file including the specified service treatment records.  If the examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


